                                        Case 5:17-cv-02514-JGB-SHK Document 121 Filed 03/04/19 Page 1 of 2 Page ID #:1187



                                                          1    HOLLAND & KNIGHT LLP
                                                               Christina T. Tellado (SBN 298597)
                                                          2    400 South Hope Street, 8th Floor
                                                               Los Angeles, CA 90071
                                                          3    Telephone: 213.896.2400
                                                               Fax: 213.896.2450
                                                          4    E-mail: christina.tellado@hklaw.com
                                                          5
                                                               Attorneys for Defendant
                                                          6    THE GEO GROUP, INC.
                                                          7

                                                          8                        UNITED STATES DISTRICT COURT
                                                          9                      CENTRAL DISTRICT OF CALIFORNIA
                                                          10

                                                          11   RAUL NOVOA and JAMIE CAMPOS                 Case No.: 5:17-cv-02514-JGB-SHKx
                                                               FUENTES, individually and on behalf
                                                          12   of all others similarly situated,           [Assigned to the Honorable Jesus G.
                       400 South Hope Street, 8th Floor




                                                                                                           Bernal]
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13                 Plaintiffs,
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                                                           NOTICE OF APPEARANCE OF
                                                          14        v.                                     CHRISTINA T. TELLADO ON
                                                                                                           BEHALF OF DEFENDANT THE
                                                          15   THE GEO GROUP, INC.,                        GEO GROUP, INC.
                                                          16                 Defendant.
                                                                                                           Amended Complaint Filed: 12/24/18
                                                          17

                                                          18

                                                          19   THE GEO GROUP, INC.,
                                                          20         Counter-Claimant,
                                                          21   v.
                                                          22   RAUL NOVOA and JAIME
                                                               CAMPOS FUENTES, individually and
                                                          23   on behalf of all others similarly
                                                               situated,
                                                          24
                                                                     Counter-Defendants.
                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                     -1-
                                                                NOTICE OF APPEARANCE OF CHRISTINA T. TELLADO ON BEHALF OF
                                                                              DEFENDANT THE GEO GROUP, INC.
                                        Case 5:17-cv-02514-JGB-SHK Document 121 Filed 03/04/19 Page 2 of 2 Page ID #:1188



                                                          1          TO THE COURT, AND TO PLAINTIFFS RAUL NOVOA AND JAMIE
                                                          2    CAMPOS FUENTES AND THEIR ATTORNEYS OF RECORD:
                                                          3          PLEASE TAKE NOTICE of the appearance of Christina T. Tellado of
                                                          4    Holland & Knight LLP as counsel of record for and on behalf of Defendant THE
                                                          5    GEO GROUP, INC. (“Defendant”) in the above-captioned action. Defendant hereby
                                                          6    files this Notice of Appearance for purposes of identification of counsel of record and
                                                          7    updating the service list.
                                                          8          It is respectfully requested that, going forward, the below be included in the
                                                          9    service list for Defendant for all pleadings and notices in the above-captioned action:
                                                          10
                                                                     HOLLAND & KNIGHT LLP
                                                          11         Christina T. Tellado (SBN 298597)
                                                                     400 South Hope Street, 8th Floor
                                                          12         Los Angeles, CA 90071
                       400 South Hope Street, 8th Floor




                                                                     Telephone: 213.896.2400
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13         Fax: 213.896.2450
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                     E-mail: christina.tellado@hklaw.com
                                                          14

                                                          15
                                                               DATED: March 4, 2019                   Holland & Knight LLP
                                                          16

                                                          17
                                                                                                      By /s/ Christina T. Tellado
                                                          18                                            HOLLAND & KNIGHT LLP
                                                                                                        Christina T. Tellado
                                                          19                                            Attorneys for Defendant
                                                                                                        The GEO Group, Inc.
                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                       -2-
                                                                NOTICE OF APPEARANCE OF CHRISTINA T. TELLADO ON BEHALF OF
                                                                              DEFENDANT THE GEO GROUP, INC.
